                                           July 6, 2021

By ECF
Honorable Paul A. Engelmayer
United States District Judge
Eastern District of New York
Sitting by designation
40 Foley Square
New York, NY 10007

       Re: United States v. Lucio Celli, 19 Cr. 127 (PAE)

Your Honor:

       I write with the government’s consent respectfully to request that the due date for
Mr. Celli’s sentencing submission be extended from today until this Friday, July 9. The
reason for the request is that I am informed that Mr. Celli was arrested last night for
driving while impaired. The nature and circumstances of the arrest and our plans to
address any underlying issues will impact the sentencing submission. I respectfully
request the three-day extension to assess what has happened. We do not request an
adjournment of any other deadlines. I conferred with AUSA Anna Karamigios and she
consents to this request.

       Thank you for your consideration.

                                           Respectfully submitted,

                                           /s/ Benjamin Silverman
                                           Benjamin Silverman
                                           Attorney for Lucio Celli
cc: Counsel of Record (by ECF)
